DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-6, 8-13, 15 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the processing system" in “the temporary authorization … by the processing system in response to by the processing system … distinct from the processing system“. There is insufficient antecedent basis for this limitation in the claim. Regarding claims 2-6 and 8-13, the claims are rejected for the reasons presented above with respect to rejected claim 1 and in view of their dependence thereon. To advance compact prosecution and for purposes of applying the art to the only, the claim is construed such that “the processing system” may be equivalent of “the server”.
Regarding claim 15, the claim recites the limitation "the processing system" in “wherein the processing system is distinct from the device of the user “. There is insufficient antecedent basis for this limitation in the claim. Regarding claims 17-20, the claims are rejected for the reasons presented above with respect to rejected claim 15 and in view of their dependence thereon. To advance compact 

Allowable Subject Matter
Claims 1-6, 8-13, 15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
Per claim 1 (independent):
A method comprising: detecting, by a server deployed in a communication network, the server including at least one processor, an interaction at a physical location between a first user at the physical location and a second user at the physical location between the first user at the physical location and the second user at the physical location comprises detecting a presence of the first user and the second user at the physical location, wherein the presence of the first user at the physical location is detected via a detection of an identification badge of the first at the physical location;
providing, by the server, a temporary authorization to the second user to access a data set stored in a database system via a device of the second user based upon an authorization level of the first user to access the data set, wherein the providing the temporary authorization is provided by the processing system in response to the processing system detecting the interaction at the physical location, wherein the device of the second user is distinct from the processing system;
generating, by the sever, a record of an access of the second user to the data set via the device of the second user, wherein the record includes a notation of the temporary authorization of the second user to access the data set based upon the authorization of the first user, wherein the access includes a database query via the device of the second user that results in a modification to the data set that is stored in the database system;
detecting, by the sever, an end to the interaction at the physical cation between the first user at the physical location and the second user at the physical location and 
Revoking, by the sever, the temporary authorization of the second user to access the data set in response to the detecting of the end of the interaction at the physical location.

Claims 14 and 21-22 are allowed.
The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
Per claim 14 (independent):
A server device comprising: 
a processing system including at least one processor; and 
a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a communication network, cause the processing system to perform operations, the operations comprising:
detecting an interaction at a physical location between a first user at the physical location and a second user at the physical location, wherein the detecting the interaction at the physical location between the first user at the physical location and the second user at the physical location comprises detecting a presence of the first user and the second user at the physical location, wherein the presence of the first user at the physical location is detected via a detection of an identification badge of the first user at the physical location;
providing a temporary authorization to the second user to access a data set stored in a database system via a device of the second user based upon an authorization level of the first user to access the data set, wherein the temporary authorization is provided by the processing system in response to the processing system detecting the interaction at the physical location, wherein the device of the second user is distinct from the processing system;
generating a record of an access of the second user to the data set via the device of the second user, wherein the record includes a notation of the temporary authorization of the second user to access the data set based upon the authorization of the first user, wherein the access includes a database query via the device of the second user that results in a modification to the data set that is stored in the database system;
detecting an end to the interaction at the physical location between the first user at the physical location and the second user at the physical location; and
revoking the temporary authorization of the second user to access the data set in response to the detecting of the end of the interaction at the physical location

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491